Applicant argues that Kita is silent regarding the material of the shaft and that it cannot be presumed that the shaft of the roll of Kita would be formed from a ceramic material. The examiner is not persuaded by this argument and respectfully points out that nowhere within Kita does it teach that the entire shaft constitutes any other material than a ceramic material. To elaborate, the examiner points out that Kita teaches a method of producing the roll within paragraph [0012] of which teaches that the ceramic materials in addition to the sintering aids are the only materials included in producing the ceramic roll within a mold. Kita teaches within paragraph [0014] - “As described above, this composite ceramic roll is composed of composite particles such as Mo/ZrB2…Since the inside of the roll is mostly composed of thermal shock-resistant silicon nitride”. In addition within paragraph [0016], Kita teaches “The composite ceramic roll 1 according to the present invention is mainly composed of non-oxide ceramics as a mother phase 2 and is dispersed with composite particles 2 composed of molybdenum and a boride and/or oxide of zirconium. Thus, it appears that Kita teaches the full-ceramic hearth roll being a hearth roll in which an entire shaft portion and roll body are made of ceramic.  
Applicant argues that Kita clearly shows that the ceramic material does not form a shaft, and that the material of Kita leaves a hollow cross-section for mounting to a separate shaft. The examiner is not persuaded by this argument and points out that nowhere within the claims is the structure of the shaft recited, only that the entire shaft portion be and roll body be made of a ceramic. Thus, the teachings of Kita meet all these limitations. Furthermore, there is not wording within Kita that indicates that the hollow inside is intended for a mounting a separate shaft, and further it would appear that within paragraph [0026] that a shaft is not required for the roll to perform as desired. Lastly, one of ordinary skill within the ceramic arts would readily understand and appreciate that should one desire a higher degree of strength, one only need fill the mold entirely such that ceramic material exists within the mold. While it appears that within Kita the hollow shaft performs adequately, it would not be a novel extension of Kita to simply produce a solid roll.  
Applicant argues that the roll of Kita is formed by centrifugal force and the one of ordinary skill would understand that in such a process, the ceramic material would not form a shaft during such a process and would not have ceramic material at a central portion of the roll. The examiner is not persuaded by this argument and points out that nowhere within the claims is the structure of the shaft recited, only that the entire shaft portion be and roll body be made of a ceramic. Thus, the teachings of Kita meet all these limitations. Furthermore, one of ordinary skill within the ceramic arts would readily understand and appreciate that should one desire a higher degree of strength, one only need fill the mold entirely such that ceramic material exists within the mold. While it appears that within Kita the hollow shaft performs adequately, it would not be a novel extension of Kita to simply produce a solid roll.  
Applicant argues that Brinkmeier does not provide any information regarding a torque comparison between adjacent rollers and that Brinkmeier is focused on the torque of a single roll, rather than the relative torques of multiple rolls. The examiner is not persuaded by this argument and points out that it would appear that Brinkmeier does teach this feature as Brinkmeier uses the wording of “torque transmission” and teaches torque transmission between individual rolls within paragraphs [0010], and [0029]. 

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735